Title: To Thomas Jefferson from John Campbell, 4 November 1822
From: Campbell, John
To: Jefferson, Thomas


Dear Sir.
Richmond
4th Nov. 1822
The enclosed papers were handed to me by Mr William. C. Preston with a request that I Would deliver them to you on my way to Richmond. when I had hoped to have had the Pleasure of paying my respects to youBeing detained however longer than I expected in the West I found it necessary to hasten on to Richmond and did not therefore come by the way of Monticello as I had expected to do.The paper enclosed contains a defence of the memory of General William Campbell a deceased relative of mine against a most extraordinary Charge of Gov Isaac Shelby of Kentucky. It was under your Administration I believe (during the American revolution) as Gov of VA that the expedition to Kings Mountain was plan’d and executed, and I presume you recollect the public Sentiment in relation to the Conduct of Genl Campbell on that occasion.I have with me the Order of Genl La Fayette issued for his bureal and letters from Genl Green & Col Lee after the battle of Guilford in which they speak in the highest terms of his gallantry as a Soldier and of the important Services he had rendered his Country.It is particularly the duty of the relatives whom Genl Campbell has left behind him to defend his memory from unfounded and unmerited aspersions and it is therefore that I feel a deep interest in every thing that relates to it. If you have any recollections in relation to him or any documents in your possession which would be of Service in preserving his character from reproach it Would be Singularly gratifying to all his Surviving friends to have the benefit of them in his defence—With very great respect I am D Sir Your Obt StJno Campbell